United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-20104
                        Conference Calendar


ARTHUR E. JOHNSON,

                                     Plaintiff-Appellant,

versus

TEXAS DEPARTMENT OF PUBLIC SAFETY;
BILLY MANNING,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CV-1334
                      --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Arthur E. Johnson filed the instant appeal following the

district court’s entry of its June 20, 2002, order dismissing his

pro se 42 U.S.C. § 1983 complaint for failure to state a claim

upon which relief may be granted; its July 9, 2002, order denying

his FED. R. CIV. P. 59(e) motion; its July 30, 2002, order

denying his motion to set aside the denial of his Rule 59(e)

motion; and its November 29, 2002, order denying his motion in



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                           No. 03-20104
                               - 2 -

opposition to the July 30, 2002, order and imposing sanctions

against him for filing frivolous motions.

     Johnson's notice of appeal is timely only as to the district

court's November 29, 2002, order denying his motion in opposition

to the July 30, 2002, order and imposing sanctions against him.

See FED. R. APP. P. 4(a)(1)(A); Nelson v. Foti, 707 F.2d 170, 171

(5th Cir. 1983) (holding that a timely notice of appeal is a

mandatory precondition to the exercise of appellate

jurisdiction).   Johnson does not allege any error in the district

court’s November 29, 2002, order.   He has therefore waived the

only issue this court has jurisdiction to review on appeal.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     This appeal is without arguable merit and is thus frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR.

R. 42.2.   Accordingly, the appeal is DISMISSED.